DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 10/23/2020.  Claims 1-20 are pending.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 10/23/2020, 07/23/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 10/23/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 11, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US 20130010685 A1, herein after Kim) in view of 3GPP (3GPP TSG RAN R1-1800817, as indicated in IDS filed on 10/23/2020).

Claims 1, 6, 11, 
	Kim discloses an interleaved mapping method, comprising: interleaving a virtual sequence of first physical resource element bundles, wherein the first physical resource element bundles comprise actual physical resource element bundles and one or more virtual physical resource element bundles (mapping rule is to sequentially map VRB indexes to R-PDCCH PRB indexes (renumbered indexes only for R-PDCCH RBs… this mapping rule causes localization of jointly interleaved CCEs in a part of an R-PDCCH PRB (R-PDCCH PRBs) ¶ [0218]. [0012] The size of the VRB may be 8 Resource Element Groups (REGs). An index of the VRB may be mapped to a PRB index numbered at 1:1 according to a predetermined index order, ¶ [0012]. Fig. 38. Fig. 22, ¶ [0137, 0068]); determining a first correspondence of the valid physical resource element bundles in the interleaved first physical resource element bundles with respect to an actual sequence of the actual physical resource element bundles (For instance, R-CCE #0 may be mapped to RB #0, R-CCE #1 may be mapped to RB #6, R-CCE #2 may be mapped to RB #12, and R-CCE #3 may be mapped to RB #18. Fig. 18. four R-CCEs for four RBs (i.e. one R-CCE per RB), R-CCE #0 and #1 may be mapped to RN #0 and R-CCE #2 and #3 may be mapped to RN #1 (a CCE aggregation level=2). ¶ [0119]. In Method 4, an interleaver column size is defined as the number of REGs in a CCE and an interleaver row size is changed according to the number of CCEs to be interleaved. REGs extracted from 8 different CCEs form one VRB (herein, 1 VRB=8 REGs), ¶ [0232]); and determining, based on the first correspondence and a second correspondence of logical resource elements with respect to the actual sequence, a mapping relationship between the logical resource elements and the actual physical resource element bundles (In Method 4, an interleaver column size is defined as the number of REGs in a CCE and an interleaver row size is changed according to the number of CCEs to be interleaved. REGs extracted from 8 different CCEs form one VRB (herein, 1 VRB=8 REGs), ¶ [0232]. The interleaver column size is defined as the number of REGs in a CCE and the interleaver row size is changed according to the number of CCEs to be interleaved, ¶ [0234]. Various interleaving schemes and various mapping schemes are available. It is also possible to subject CCEs to interleaving (partial interleaving) on a group basis and then map the interleaved CCEs based on the operation of FIG. 43, ¶ [0240]).

	3GPP discloses interleaving according to interleaving function (interleaver is defined by the function f(j) section 7.3.2.2); marking a physical resource element bundle in the interleaved first physical resource element bundles without any corresponding actual physical resource element bundle as an invalid physical resource element bundle (the mapping between different numbers of CCEs and REGs and the position of invalid elements in the interlace matrix are show in figures 3-5, respectively, which necessarily knows the number of groups of physical resource elements comprised by a logical resource element, from which the position of the corresponding number of invalid elements can only be marked).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by using the features, as taught by 3GPP in order to efficiently utilize resources.  
Claim 6 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 11 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.

Claims 3, 8 and 13,

    PNG
    media_image1.png
    102
    90
    media_image1.png
    Greyscale
 c refers to a row coordinate of an interleaving matrix corresponding to the function, r refers to a column coordinate of the interleaving matrix, NCORESET refers to an actual quantity of physical resource elements, L refers to a quantity of physical resource elements comprised in one physical resource element bundle, R refers to a first preset parameter, nshift refers to a second preset parameter, and mod represents an operation for taking a remainder; and marking the physical resource element bundle in the interleaved first physical resource element bundles without any corresponding actual physical resource element bundle as the invalid physical resource element bundle comprises: in response to that f(j) is greater than NCORESET/L -1, marking f(j) as invalid.
	3GPP discloses wherein the interleaving function is: f(j)=(rC+c+nshift)mod(CR) wherein, j represents a virtual sequence number of the virtual sequence, f(j) refers to an interleaving sequence number after interleaving the virtual sequence number,  
    PNG
    media_image1.png
    102
    90
    media_image1.png
    Greyscale
 c refers to a row coordinate of an interleaving matrix corresponding to the function, r refers to a column coordinate of the interleaving matrix, NCORESET refers to an actual quantity of physical resource elements, L refers to a quantity shift refers to a second preset parameter, and mod represents an operation for taking a remainder; and marking the physical resource element bundle in the interleaved first physical resource element bundles without any corresponding actual physical resource element bundle as the invalid physical resource element bundle comprises: in response to that f(j) is greater than NCORESET/L -1, marking f(j) as invalid (section 2.2 equation 
    PNG
    media_image2.png
    288
    505
    media_image2.png
    Greyscale
, wherein j represents a virtual sequence number of the virtual order, f(j) represents an interleaving sequence number after interleaving the virtual sequence number, j=cR r; r=0,1,..R-1; c= 0,1…C-1; c is a row coordinate of the interlace matrix corresponding to the function, r is a column coordinate of the interlace matrix, NCORESET is an actual number of physical resource units, L is a number of physical resource units included in the set of physical resource units, Ris a first preset parameter, nshift is a second preset parameter, and mod represents a remainder. In addition, NCORESET/L indicates the number of groups of physical resource units-1 is because count starts from 0, and the position of the invalid element disclosed in Fig. 4 and fig. 5 can be judged to be set in such a manner that f(j) larger than NCORESET/L-1 is marked as invalid according to the comparison Fig. 4 and Fig. 5).
Claim 8 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claim 13 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.

Claim 16,
Kim discloses wherein the electronic apparatus is configured to establish the mapping relationship between the logical resource elements and the actual physical resource element bundles, (FIG. 25 illustrates an operation for mapping logical R-PDCCH indexes (e.g. CCE indexes, REG indexes, or interleaving unit indexes) to PRBs through an interleaver. Interleaving may be performed only when needed. The R-PDCCH-to-PRB mapping is performed under the following conditions, ¶ [0144]. ).  
Kim does not disclose avoiding the logical resource elements mapping to physical resource element bundles with invalid sequence numbers.
3GPP discloses avoiding the logical resource elements mapping to physical resource element bundles with invalid sequence numbers (the mapping between different numbers of CCEs and REGs and the position of invalid elements in the interlace matrix are show in figures 3-5, respectively, which necessarily knows the number of groups of physical resource elements comprised by a logical resource element, from which the position of the corresponding number of invalid elements can only be marked).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by using the features, as taught by 3GPP in order to efficiently utilize resources.  
Claim 17,
	Kim discloses wherein the electronic apparatus is configured to map different logical resource elements not to a same physical resource element, thereby 45ensuring reasonability of the mapping relationship and that resource transmission will not be problematic (In this case, four consecutive logical indexes may be assigned to the R-PDCCHs. However, four PRB indexes for the R-PDCCHs may be apart from one another by a predetermined interval (e.g. 3 or 4 RBs as an RBG size unit). Herein, the interval is determined according to an RBG size. Thus, the R-PDCCH PRB indexes may be non-contiguous (e.g. 0, 4, 8 . . .) ¶ [0132]).  

Claim 18,
	Kim discloses wherein the actual physical resource element bundles comprise Resource Element Groups (REGs) (RB allocation information of size N.sub.RBG indicates resources of an RBG subset on a PRB basis to a scheduled UE, ¶ [0073]. Figs. 6-8. For example, REGs may be mapped to a PRB in a frequency-first mapping rule, ¶ [0259]).  
Claim 19,
	Kim discloses wherein the logical resource elements comprise Control Channel Elements (CCEs) ([0012] the size of the VRB may be 8 Resource Element Groups (REGs), Figs. 6-8. a Resource Element Group (REG) (e.g. 4 available subcarriers.times.1 OFDM symbol), or a Control Channel Element (CCE) (e.g. a plurality of (for example, 9) REGs), ¶ [0095]. a logical representation of CCE resources in the first slot. A CCE may be defined as 9 REGs or available REs in the first slot of a PRB pair, ¶ [0137]).  
Claim 20,
	Kim discloses wherein the electronic apparatus comprises at least one of a mobile terminal and a base station, and has a display screen configured to display a communication status of the electronic apparatus (a network comprised of a plurality of network nodes including a BS, various operations performed for communication with an MS may be performed by the BS, or network nodes other than the BS. The term `BS` may be replaced with the term `fixed station`, `Node B`, `enhanced Node B (eNode B or eNB)`, `access point`, etc. The term `UE` may be replaced with the term `Mobile Station (MS)`, `Mobile Subscriber Station (MSS)`, `mobile terminal`, etc. ¶ [0301]).

Allowable Subject Matter
Claims 2, 4, 5, 7, 9, 10, 12, 14, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473